               Case 2:20-cv-02065-DMC Document 20 Filed 09/09/21 Page 1 of 4


     PHILLIP A. TALBERT
 1
     Acting United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ALLISON J. CHEUNG, CSBN 244651
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, CA 94105-1545
 6          Telephone: (510) 970-4811
 7          Facsimile: (415) 744-0134
     E-mail: allison.cheung@ssa.gov
 8
     Attorneys for Defendant
 9
                                     UNITED STATES DISTRICT COURT
10
                                   EASTERN DISTRICT OF CALIFORNIA
11
                                                FRESNO DIVISION
12
13                                                           ) Case No. 2:20-cv-02065-DMC
     ISSAC TIETJEN,                                          )
14                                                           ) STIPULATION AND ORDER FOR AN
                      Plaintiff,                             ) EXTENSION OF TIME
15                                                           )
             vs.                                             )
16                                                           )
                                                             )
17   ANDREW SAUL,                                            )
     Commissioner of Social Security,                        )
18                                                           )
                                                             )
19                    Defendant.                             )
                                                             )
20                                                           )
                                                             )
21
              IT IS HEREBY STIPULATED, by and between the parties through their respective
22
     counsel of record, with the Court’s approval, that Defendant shall have a 45-day extension of
23
     time, from September 15, 2021 to November 1, 2021, for Defendant to respond to Plaintiff’s
24
     motion for summary judgment (Dkt. No. 18).
25
     ///
26
     ///
27
     ///
28

     Stip. to Extend Time & Prop. Order; 2:20-cv-02065-DMC

                                                        1
                  Case 2:20-cv-02065-DMC Document 20 Filed 09/09/21 Page 2 of 4


             This is Defendant’s first request for an extension of time. In support of this request, the
 1
     Commissioner respectfully states the following:
 2
             1.       Primary responsibility for handling this case has been delegated to the Office of
 3
 4   the Regional Chief Counsel, Region IX, in San Francisco, California (the “Region IX Office”).

 5           2.       Defendant’s response to Plaintiff’s opening brief is currently due September 15,

 6   2021. Defendant has not previously requested an extension of time for this deadline.

 7           3.       The Region IX Office currently handles all district and circuit court litigation

 8   involving the Social Security program arising in Arizona, California, Hawai‘i, Nevada, and
 9   Guam.
10           4.       The Region IX Office employs 47 staff attorneys, of whom 27 handle civil
11   litigation involving the Social Security program in these eight assigned jurisdictions, at least
12   part-time. Between July 15, 2021, and August 14, 2021, the Region IX Office had 247 district
13   court briefs due in the jurisdictions it handles. In addition, the Region IX Office had five
14
     appellate cases requiring briefing before the United States Court of Appeals for the Ninth Circuit
15
     during that period.
16
             5.       In addition to this “program” litigation, the 27 staff attorneys in the Region IX
17
     Office maintain other workload responsibilities, with most of them dedicating 40 percent or more
18
     of their time to these workloads. The Region IX Office provides a full range of legal services as
19
     counsel for the Social Security Administration, in a region that covers four states (including the
20
     most populous state in the nation) and three territories. These other workloads include
21
     employment litigation; civil rights investigations; bankruptcy matters; and requests for legal
22
     advice on wide-ranging topics, including employee conduct and performance, reasonable
23
24   accommodation, hostile work environment, ethics, Privacy Act and disclosure, torts, property,

25   and contracts.

26           6.       The undersigned attorney has ten briefs due in district court cases over the next

27   month. This number is expected to increase in the next week, with more Plaintiff’s briefs to be
28   filed. In addition to cases in the active briefing stage, the undersigned must also allocate time to

     Stip. to Extend Time & Prop. Order; 2:20-cv-02065-DMC

                                                        2
                  Case 2:20-cv-02065-DMC Document 20 Filed 09/09/21 Page 3 of 4


     work on cases in other stages of litigation. Since Plaintiff’s opening brief was filed, the
 1
     undersigned has worked on over 25 district court cases at varying stages of litigation. Counsel is
 2
     also responsible for other substantive non-litigation matters in the Region IX Office.
 3
 4           7.       Due to the volume of the overall workload within the Region IX Office, neither

 5   the undersigned attorney nor another attorney in the Region IX Office anticipate being able to

 6   complete briefing by the current due date of September, 2021. Therefore, Defendant seeks an

 7   extension of 45 days, until November 1, 2021, to respond to Plaintiff’s motion.
 8           8.       This request is made in good faith and is not intended to delay the proceedings in
 9   this matter.
10           9.       On September 8, 2021, counsel for Defendant conferred with Plaintiff’s counsel,
11   who has no opposition to this motion.
12           WHEREFORE, Defendant requests until November 1, 2021, to respond to Plaintiff’s
13
     motion. The parties further stipulate that the deadline for any reply by Plaintiff, if necessary,
14
     will be extended accordingly.
15
16
                                                         Respectfully submitted,
17
     Dated: September 8, 2021
18
19                                                       /s/ Jared Walker*_____
                                                         (*as authorized via email on September 8, 2021)
20                                                       JARED WALKER
                                                         Attorney for Plaintiff
21
22   Dated: September 8, 2021                            PHILLIP A. TALBERT
                                                         Acting United States Attorney
23                                                       DEBORAH LEE STACHEL
24                                                       Regional Chief Counsel, Region IX
                                                         Social Security Administration
25
                                                By:      /s/ Allison J. Cheung
26                                                       ALLISON J. CHEUNG
27                                                       Special Assistant U.S. Attorney
                                                         Attorneys for Defendant
28

     Stip. to Extend Time & Prop. Order; 2:20-cv-02065-DMC

                                                        3
               Case 2:20-cv-02065-DMC Document 20 Filed 09/09/21 Page 4 of 4


                                                        ORDER
 1
 2
     Pursuant to stipulation, IT IS SO ORDERED.
 3
 4
 5
     Dated: September 9, 2021
                                                             ____________________________________
 6                                                           DENNIS M. COTA
                                                             UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Stip. to Extend Time & Prop. Order; 2:20-cv-02065-DMC

                                                        4
